Citation Nr: 0027836	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

If a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, VA 
is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
a claimant of evidence needed to complete an application.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained. See Franzen v. Brown, 9 Vet. App. 235 
(1996). 

In this case, a review of the claims file reflects that the 
veteran sought treatment for his feet from a private 
podiatrist, Gordon W. Kennington, D.S.C., during service in 
1963.  Records of treatment by this podiatrist are not of 
record and the veteran has not been requested to provide such 
records.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
obtain and submit copies of all available 
records pertaining to his treatment in 
service by Gordon W. Kennington, D.S.C.  
He should also be requested to obtain and 
submit any other available medical 
evidence, such as an opinion from a 
podiatrist or physician, supporting his 
contention that his bilateral pes planus 
increased in severity during or as a 
result of his military service.  

2.  After completion of the above, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to the final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



